*563TEXTO COMPLETO DE LA SENTENCIA
El Ledo. Freddie Sánchez Guardiola, su esposa, y la sociedad de gananciales compuesta por ellos, por sí y en representación de sus cuatro hijos menores, apelan la sentencia dictada por el Tribunal de Primera Instancia, Sala Superior de San Juan, que desestimó la demanda en daños y perjuicios extracontractuales presentada por ellos contra la Farmacia Siempreabierta (La Farmacia), sus dueños y la compañía aseguradora de éstos. En dicha demanda reclaman resarcimiento de daños resultantes de un asalto y robo de vehículo sufrido por el Ledo. Sánchez Guardiola cuando regresaba al mismo, luego de hacer unas compras en la Farmacia.
Alegan los apelantes que incidió el tribunal a quo al concluir que los apelados no habían incurrido en omisión negligente y, por lo tanto, no eran responsables por los daños sufridos.
Procedemos a confirmar la sentencia apelada.
I
En la sentencia apelada el Tribunal de Primera Instancia formuló las siguientes determinaciones de hechos:
"7- El 12 de diciembre de 1991, alrededor de las 8:45 P.M., el demandante Freddie Sánchez Guardiola acudió a la Farmacia Siempreabierta, ubicada en la Ave. Domenech, Esquina Eddie Gracia en Hato Rey, Puerto Rico.

2- La Farmacia Siempreabierta, tiene un área de estacionamiento justamente frente a la farmacia. Esa noche estaban llenos los establecimientos y el demandante, optó por entrar en contra del tránsito con su vehículo Nissan Pathfinder en la calle lateral Eddie Gracia y estacionarse justamente al lado del zafacón tipo "container" de la compañía BFI que utilizaba la farmacia para disponer de sus desperdicios o basura. Este lugar donde se estacionó el demandante, no constituye área de estacionamiento de la farmacia y para poder lograr acceso al mismo, hay que subirse a la acera la cual no está provista para acceso de automóviles.


3- El área de estacionamiento provisto por la farmacia a sus clientes queda al frente de la misma y está debidamente iluminada. El demandante tuvo la oportunidad de estacionarse más cerca al área de entrada de la farmacia, en la misma calle lateral, pero optó por estacionarse en la parte antes mencionada.


4- El demandante entró a la Farmacia Siempreabierta y compró unos cigarrillos y algo más que no recuerda. En ese proceso llegó la testigo Laura Torres quien se estacionó en la calle Eddie Gracia, hacia el lado del Colegio La Merced, y pudo notar en ese momento un vehículo que se estacionó también en la calle Eddie Gracia y que llegó con unos jóvenes que le parecieron sospechosos. Dicha testigo procedió a entrar a la farmacia y pudo percatarse que el demandante se encontraba en dicha farmacia. Cuando el demandante regresó a su vehículo para abordarlo fue objeto de un asalto a mano armada o "carjacking" por dos individuos. Aproximadamente un minuto después que la testigo Torres entrara a la farmacia, regresó el demandante indicando que había sido 
*564
objeto de su asalto.


5- Para la fecha en que ocurre este incidente, la Farmacia Siempreabierta tenía un guardia de seguridad de nombre Jesús Mateo, quien también era Guardia Estatal de la Policía de Puerto Rico y. que tenía una experiencia de aproximadamente quince años en la uniformada. Este policía estaba ubicado, en el momento del asalto, en su vehículo frente por frente a la Farmacia, al otro lado de la avenida frente al negocio conocido como "Recurt" mirando en dirección a la farmacia. El policía se pudo percatar cuando el demandante Freddie Sánchez llegó a la farmacia, cuando salió y cuando se dirigió hasta su automóvil.


El guardia de seguridad Sr. Mateo vio el vehículo salir inmediatamente, y vio cuando el demandante regresó nuevamente a la farmacia, por lo que procedió inmediatamente a entrar también. En ningún momento vio a los asaltantes, ya que el demandante se estacionó en el susodicho lugar en una posición en que el zafacón tipo "container" tapaba su carro. Es importante señalar que había espacio disponible antes del zafacón donde había completa visibilidad para el guardia de seguridad.


6- El área donde estaba ubicado el policía tenía vista que cubría todo el frente de la farmacia, así como el lateral que da hacia la calle Eddie Gracia y su visibilidad.cubría por lo menos hasta donde estaba ubicado el zafacón BFI. Lo que impidió que el guardia de seguridad viera lo ocurrido fue el propio demandante que optó por estacionar su vehículo justamente detrás del zafacón, impidiendo de este modo la visibilidad del guardia de seguridad.


7- El policía Jesús Mateo que servía como guardia de seguridad tenía instrucciones de vigilar por la farmacia y sus áreas, lo cual hacía. Este también se ubicaba con alguna frecuencia en el área de "Recurt" antes mencionada, ya que entendía por su experiencia que era el mejor punto para llevar a cabo una seguridad adecuada de la farmacia tanto para los clientes y empleados de la farmacia como para su persona.


8- La farmacia tenía en el área de estacionamiento y áreas adyacentes una iluminación adecuada. A pesar de que en el momento del incidente había un poste de alumbrado, de los provistos por el Estado, fundido en la calle Eddie Gracia, había una lámpara fluorescente en la parte exterior de la farmacia que daba hacia la calle Eddie Gracia. Dicha lámpara brindaba iluminación suficiente para dicha área y permitía la visibilidad del guardia de seguridad, por lo menos hasta donde estaba ubicado el zafacón mencionado.


9- Durante el tiempo en que Jesús Mateo trabajó como guardia de seguridad de dicha farmacia, aproximadamente de cuatro a cinco años, solamente ocurrieron dos asaltos. En uno de ellos el guardia de seguridad que estaba en turno mató a un asaltante. No se pudo establecer si dicho asalto ocurrió antes o después del incidente que motiva la presente demanda.


10- El testigo Nelson López trabajó como cajero para la farmacia desde el mes de octubre de 1991. En el tiempo que trabajó dicho cajero, que fue aproximadamente de cuatro a seis meses, nunca fue asaltado en la farmacia y tenía el turno de la noche. Tampoco tiene conocimiento personal de que alguna otra persona fuera asaltada en dicha farmacia.


11- Al momento en que ocurre el asalto al demandante, la Farmacia Siempreabierta tenía las siguientes medidas de seguridad: guardia de seguridad, puerta con timbre electrónico, iluminación adecuada en el área de estacionamiento y cámaras de video en el interior de la farmacia.


12- Como consecuencia de este asalto, el demandante Freddie Sánchez Guardiola, sufrió un desorden de stress, post traumático controlado y el brote de un desorden bipolar al cual ya estaba genéticamente predispuesto."

Fundamentándose en dichas determinaciones, luego de considerar el derecho aplicable sobre las normas de responsabilidad extracontractual, el tribunal concluyó que la Farmacia había cumplido con éstas, por lo que no existía violación de un deber jurídico que generase responsabilidad por los daños y perjuicios sufridos por los apelantes, procedió a desestimar la demanda.
*565No conforme, los apelantes recurren ante este Foro, señalando que incidió el tribunal apelado al:

"(1) estimar que el asalto... se trataba de un incidente desafortunado cuya causa próxima fue la prevaleciente falta de seguridad pública ante la creciente ola criminal y la insuficiencia del Estado para proveer los medios para controlar la violencia y el crimen.


(2) concluir "que la parte demandada no creó ni agravó la situación sobre la cual actuó un tercero para producir el daño alegado".


(3) concluir que la parte apelada no incurrió en una omisión negligente [a pesar de] no mantener su negocio en condiciones de seguridad apropiadas y... [no] proveer iluminación en el costado lateral de la farmacia y mantener el cajón de basura en el medio de la acera.


(4) no determinar que la mala colocación del cajón de basura en un área carente de iluminación actuaron como causa interventora que propiciaron el asalto...


(5) no concluir que la violación de [una ordenanza municipal que prohíbe la obstrucción de las aceras] fue la causa directa de los actos delictivos....


(6) no determinar que para un hombre prudente y razonable era previsible la ocurrencia del incidente que sufrió la parte demandante dada la peligrosidad del área circundante a la farmacia... y que no existían medidas de seguridad adecuadas."

Aducen, además, los apelantes que incidió el tribunal apelado al excluir el testimonio de ellos y denegar la solicitud de determinaciones de hechos adicionales presentada por éstos.
Dada la naturaleza de los señalamientos de las partes, nos sometieron una exposición estipulada de la prueba oral y ordenamos se elevaran los autos originales, incluyendo todos los exhibits admitidos en evidencia.
II
Los apelantes no señalaron ningún error en cuanto a las determinaciones de hechos formuladas por el tribunal apelado.  Sin embargo, los apelados en su alegato aducen, una discrepancia entre las determinaciones de hechos y la exposición estipulada de la prueba en cuanto al segundo párrafo de la determinación de hecho Núm. 5 y la determinación Núm. 6. Luego de examinar la exposición estipulada de la prueba concurrimos con el señalamiento que, según el testimonio presentado, el vehículo Pathfinder del Ledo. Sánchez Guardiola fue estacionado frente al "container" de BFI, y no detrás del mismo como indican las determinaciones de hechos mencionadas. Al así hacerlo el vehículo obstruía la visión del zafacón que tenía el policía Mateo, ya que éste proveía vigilancia situado al otro lado de la Ave. Domenech, frente a la Farmacia. Esta pequeña discrepancia no alteraría las conclusiones del tribunal apelado, ni altera nuestra apreciación del caso.
Luego de examinar la exposición estipulada de la prueba y la prueba, así como prueba demostrativa y documental admitida en evidencia, concluimos que, con la excepción antes mencionada, la descripción de los hechos en la sentencia refleja la evidencia que tuvo ante su consideración el Tribunal de Primera Instancia.
La controversia en apelación se limita a las conclusiones de derecho que el tribunal apelado derivó de los hechos probados.
Bajo el Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141, la omisión negligente de un deber jurídico genera responsabilidad para resarcir daños si dicha omisión es la causa adecuada de los daños. En Miranda v. E.L.A., 137 D.P.R._(1994), 94 J.T.S. 152, págs. 523-524, el Tribunal Supremo expuso al respecto como sigue:
"El estándar de. conducta para determinar si un acto es o no negligente es la diligencia exigible a la figura mítica de hombre prudente y razonable". Hernández v. La Capital, 81 D.P.R. 1031, 1038 (1960). ”[L]a culpa o negligencia es la falta de debido cuidado que a la vez consiste, esencialmente *566en no anticipar y prever las consecuencias racionales de un acto, o de la omisión de un acto, que una persona prudente habría de prever en las mismas circunstancia. Ramos v. Carlo, [85 D. P.R. 353, 358 (1962)]". Ocasio Juarbe v. Eastern Air Lines, Inc., [125 D.P.R. 410 (1990)]
Por otro lado, "[e]n nuestra jurisdicción rige la doctrina de causalidad adecuada. Jiménez v. Pelegrina Espinel, 112 D.P.R. 700 (1982); Sociedad de Gananciales v. Jerónimo Corp., 103 D.P.R. 127 (1974). Conforme esta teoría no es causa toda condición sin la cual no se hubiese producido el resultado, sino aquella que ordinariamente lo produce según la experiencia general. Arroyo López v. E.L.A., [126 D.P.R. 682 (1990)]; Cárdenas Marzán v. Rodríguez Rodríguez, [125 D.P.R. 702 (1990)]"; Brau del Toro Herminio, Los Daños y Perjuicios Extracontractuales en Puerto Rico, Publicaciones J.T.S., Vol. 1, pág. 696 et seq. Al amparo de esta doctrina la cuestión se reduce a determinar si la ocurrencia del daño era de esperarse en el curso normal de los acontecimientos o si, por el contrario, queda fuera de ese posible cálculo. Santos Briz, Jaime, Comentarios al Código Civil y Compilaciones Forales, Madrid, Ed. Revista Derecho Privado, 1984, Tomo XXIV, a la pág. 267 Según explicáramos en Arroyo López v. E.L.A., supra:

"... para que exista relación causal la acción u omisión tiene- que ser idónea para producir el efecto operado, tiene que determinarlo normalmente. A fin de establecer esa vinculación de causa y efecto entre esos dos sucesos, tenemos que realizar un análisis retrospectivo de posibilidad. En vista de ello, no es suficiente que un hecho aparezca como condición de un evento, si regularmente no trae aparejado ese resultado. La causalidad está necesariamente limitada por el ámbito de la obligación, pues es infinita la serie de daños que, en interminable encadenamiento pueden derivarse del incumplimiento de una obligación. Estremera v. Inmobiliaria Rac, Inc., 109 D.P.R. 852, 857 (1980).

El propósito de utilizar criterios como el de causa adecuada o causa próxima es limitar la cadena de responsabilidad y evitar que se extienda a límites absurdos. Brau, op. cit. 709-710. Si se ha incurrido o no en responsabilidad civil resultante de una omisión hay que considerar dos factores: la existencia o inexistencia de un deber jurídico de actuar por el alegado causante del daño cuyo incumplimiento constituye un acto antijurídico y, si de haberse realizado el acto omitido, se hubiera evitado el daño." Sociedad de Gananciales v. González Padín Inc., 117 D.P.R. 94 (1986)." Rivera Jiménez v. Garrido & Co., supra. (Enfasis suplido.)
En el caso de autos es necesario que consideremos el efecto de la existencia de una mano criminal en el caso de autos. En Estremera v. Inmobiliaria Rac, Inc., supra, el Tribunal Supremo al considerar este aspecto, se expresó como sigue:
"El incremento de la violencia, el reto del criminal a la paz y sosiego del pueblo y la creciente probabilidad de que una persona sea víctima de un atentado contra su vida, su libertad o su propiedad, es una enfermedad del medio ambiente en que las personas nacen, se educan, trabajan o simplemente existen. Es condición o circunstancia de la atmósfera general en que se desarrolla la gestión vital de cada miembro de la sociedad; y es primordialmente, problema de seguridad pública y responsabilidad del Estado, la única entidad con los recursos y la fuerza necesarios para mantener la paz y majestad de la Ley. Si tal es el ámbito en que se vive y se contrata, y tal la indefensión del pueblo contra ese tercero violento, los contratantes no pueden ser responsables de la irrupción del crimen en el campo de sus negocios, a menos que éstos sean de los que, por su naturaleza esencial, vengan obligados a ofrecer un grado de protección y seguridad independiente del que puedan proveer las agencias de seguridad pública.  Así el hotel, que básicamente duplica el hogar, el hospital y la escuela, sin agotar la lista, vienen obligados a mantener unas medidas razonables de seguridad en protección de sus huéspedes, pacientes y estudiantes, que no tienen que suplir otros contratantes y empresarios, cuya actividad no absorbe necesariamente en el ámbito de la ejecución del contrato, la protección de partes y terceros contra ataques criminales. El Código Civil tiene provista la norma de responsabilidad relativa, conjugada con la clase de actividad en su Art. 1057 (31 L.P.R.A. sec. 3021) que ordena: "[L]a culpa o negligencia del deudor consiste en la omisión de aquella diligencia que exija la naturaleza de la obligación y corresponda a las circunstancias de las personas, del tiempo y del lugar...." (Enfasis suplido.)
Además, en J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R._(1993), 93 J.T.S. 26, pág. 10438, al examinar una demanda en daños contra un centro comercial regional, el Tribunal Supremo *567consideró como persuasiva la norma incluida en la Sec. 344 de Restatement (Second) of Torts, Vol. 2, págs. 223-226, la cual indica:

"[§ 344. Business Premises Open to Public: Acts of Third Persons or Animals]


A possessor of land who holds it open to the public for entry for his business purposes is subject to liability to members of the public while they are upon the land for such a purpose, for physical harm caused by the accidental, negligent, or intentionally harmful acts of third persons or animals, and by the failure of the possessor to exercise reasonable care to (a) discover that such acts are being done or are likely to be done, or (b) give warning adequate to enable the visitor to avoid the harm, or otherwise to protect them against it.


[ Comment: f. Duty to police premisses.] Since the possessor is not an insurer of the visitor's safety, he is ordinarily under no duty to exercise any care until he knows or has reason to know that the acts of the third person are occurring, or are about to occur. He may, however, know or have reason to know, from past experience, that there is likelihood of conduct on the part of third persons in general which is likely to endanger the safety of the visitor even though he has no reason to expect it on the part of any particular individual. If the place or character of his business, or his past experience, is such that he should reasonably anticipate careless or criminal conduct on the part of third persons, either generally or at some particular time, he may be under a duty to take precautions against it, and to provide a reasonably sufficient number of servants to afford a reasonable protection."

Lo citado no se debe interpretar como que establezca un deber de proveer protección por policía privada en cualquier situación en la que se puede prever la posibilidad de actividad criminal. Al respecto, Plaza Carolina, supra, pág. 10438, indica:
"... Si la previsibilidad per se creara un deber de ofrecer protección policíaca para otros, cada tienda o almacén tendría que ser vigilado por el dueño. La cuestión no es simplemente si un acto delictivo es previsible, pero si existe un deber de tomar medidas de protección. En última instancia, si existe o no este deber es una cuestión de equidad y justicia que requiere un balance de la relación entre las partes, la naturaleza del riesgo y el interes público en la solución propuesta. La ocurrencia de actos delictivos previos no produce una responsabilidad automática por delitos subsiguientes; más bien, el deber de prevenir actos delictivos obliga a tomar medidas razonables de precaución para evitar que ocurran delitos similares. Si aun con la fuerza policíaca de Estado la ola criminal nos arropa, no podemos ser irrazonables y pretender que las manos privadas asuman la protección de los ciudadanos. Hay que establecer un balance sin llegar a lo absurdo." (Enfasis suplido.)
Luego de considerar la anterior y otra jurisprudencia de carácter persuasivo, procedente del derecho angloamericano, en Plaza Carolina, supra, pág. 10439, el Tribunal Supremo formuló la siguiente norma: 

"De las doctrinas aplicables a situaciones similares a las del caso de autos, tanto en Puerto Rico, como en la mayor parte de los estados, se puede colegir que para poder responsabilizar a un centro comercial regional por actos delictivos de un tercero cometidos contra un cliente en sus predios, debe haber un quebrantamiento del deber de proveer adecuada y razonable vigilancia. Este deber se basa en la naturaleza de la actividad llevada a cabo en un centro comercial regional y en la previsibilidad de actos delictivos previos en el centro comercial o de circunstancias que hagan que una persona prudente y razonable pueda anticipar la ocurrencia de tales actos. El quebrantamiento de este deber dependerá de si las medidas tomadas fueron o no adecuadas. La adecuacidad de las medidas adoptadas a su vez dependerá, entre otras cosas, de: (1) la naturaleza del centro comercial y las actividades que allí se llevan a cabo; (2) la naturaleza de la actividad criminal que se esté registrando en el área del centro; y de (3) si las medidas de seguridad que se adopten son razonables y van dirigidas a minimizar la posibilidad de que los patrocinadores del centro sufran daños causados por la actividad criminal intencional de terceros.


*568
Ahora bien, el hecho de que ocurra un acto delictivo por parte de un tercero que cause daños, no significa que automáticamente el centro comercial sea responsable. Tampoco el hecho de que ocurra un daño de esa naturaleza quiere decir que las medidas de seguridad son inadecuadas. La responsabilidad no es automática ni absoluta; dependerá de los hechos y la totalidad de las circunstancias de cada caso en particular."

En resumen, la existencia de evidencia de actividad criminal requiere del comerciante que tome medidas razonables de precaución para reducir la posibilidad de ocurrencia de actos similares en el futuro. El hecho de que ocurra un acto .de esa naturaleza, no quiere, decir que,.las medidas sean inadecuadas. Al evaluar las medidas tomadas no se puede llegar a lo absurdo, sino que hay que establecer un balance entre el riesgo previsible y el peso de tomar las medidas, a la luz de la relación entre las partes y el interés público en la solución propuesta.
De los hechos probados en el caso de autos, se desprende que ocurrió otro asalto, aunque no se pudo determinar si dicho asalto ocurrió antes o después del incidente de autos. La Farmacia había instituido las siguientes medidas de seguridad para protección de-su personal y sus clientes: (1) servicio de guardia de seguridad-provisto por-un miembro de la Policía de Puerto Rico, (2) iluminación adecuada en el área de estacionamiento, (3) puerta, de entrada al establecimiento con timbre electrónico, (4) cámaras de video en el interior de la farmacia. (Véase las determinaciones de hechos, en particular la Núm. 11.) Estas medidas de seguridad habían sido adoptadas para proteger una farmacia que proveía cuatro lugares de estacionamiento al borde de una avenida de sustancial tránsito vehicular.
La Farmacia no es un asegurador de la seguridad de sus clientes. El mero hecho de que haya ocurrido un acto criminal que causó daños no la responsabiliza. Al evaluar las medidas de seguridad adoptadas por la Farmacia, concluimos que no existe omisión negligente de parte de ésta, por lo que no incidió el tribunal apelado al desestimar la demanda. .
Los apelantes formulan dos señalamientos de errores adicionales que son claramente inmeritorios. Señalan que no se le permitió presentar al testigo Sr. Roberto Rivera, quien no había sido incluido como testigo en el Informe sobre Conferencia entre Abogados. Los apelantes no sometieron enmienda a dicho informe, a pesar de que en la minuta de 28 de enero de 1994 el tribunal apelado les había indicado que "[cjualquier enmienda que se haga al informe radicado deberán someterla mediante un informe suplementario". Además, señalan que el tribunal apelado no acogió varias determinaciones de hechos propuestas por los apelantes. Pero en su Escrito de Apelación y en su Alegato Suplementario ni siquiera nos indican cómo se sostienen las determinaciones de hechos propuestas, con referencia a la exposición estipulada de lá prueba u otra prueba admitida. En vista de ello, no consideraremos este señalamiento de error, dada la falta de una discusión apropiada de los mismos. Quiñones López v. Manzano Pozas, 141 D.P.R._(1996), 96 J.T.S. 95, pág. 1309; PFZ Prop., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R._(1994), 94 J.T.S. 116.
III
Por las consideraciones antes discutidas, se confirma la sentencia apelada. El Juez Negrón Soto emitió voto disidente.
Así lo pronunció y manda el Tribunal y lo certifica la Secretaria General.
Aida Ileana Oquendo Graulau
Secretaria General
ESCOLIOS 97 DTA 183
1. Los apelantes incurren en la censurable práctica de repetir en innumerables ocasiones en su escrito que ocurrieron diez asaltos en la Farmacia, a pesar de que no nos señalan en su alegato el fundamento en la evidencia presentada para tal aseveración. El 9 de mayo de 1994 el .tribunal apelado, a solicitud de los apelantes, emitió una orden al Superintendente de la Policía para que se le proveyesen a éstos:
"... todas las querellas y/o informes de asaltos, asaltos con mano armada, robos, 'car jacking' u otros delitos-*569graves perpetuados entre enero de 1990 al presente, en la Farmacia Siempreabierta, o sus alrededores, cubriendo desde la salida del Expreso Las Américas hacia la avenida Domenech, hasta la intersección de La Viña y el Banco Santander de Puerto Rico."
Luego de considerar toda la evidencia, el tribunal apelado consideró probado que habían ocurrido dos asaltos durante un período de cinco años (Det. Hechos. Núm. 9).
2. El Tribunal Supremo, en la nota al calce Núm. 6 de Estremera, supra, expone la norma en forma alterna como sigue:
"Se dan, no obstante, otras situaciones en las que recae sobre el demandado una responsabilidad especial por la protección del demandante, o en las que una tentación u oportunidad especial de conducta criminal propiciadas por el demandado, le imponen la obligación de tomar precauciones contra ellas. La responsabilidad por protección puede surgir de un contrato mediante el cual el demandado se ha obligado a proveerla; o puede fundarse en alguna relación entre las partes, como porteador y pasajero, hotelero y huésped, invitante y visitante en negocios, escuela y discípulo, patrono y empleado, arrendador y arrendatario, y sin duda, otros más. En todas estas situaciones, sin embargo, habrá responsabilidad sólo si el demandado es negligente en no tomar precauciones contra el posible criminal; esto es, si el riesgo previsible es de dimensión irrazonable comparado con el peso de tomarlas. Así una prisión no viene obligada a extremar su vigilancia de un falsificador, sin récord de violencia, para protección del demandante; una ventana sin asegurar la cerradura no da lugar a riesgo indebido de escalamiento; y a un porteador no se le exigirá especial precaución en una zona aparentemente segura." Prosser, [The Law of Torts, 4ta ed. (1971), págs. 174-176].
3. Al considerar situaciones de hechos como la de autos, donde el volumen de actividad es significativamente menor que en un centro comercial regional, es necesario considerar que la norma general requiere balancear el "riesgo previsible" contra el "peso de tomar" las medidas protectoras. "Hay que establecer un balance sin llegar a lo absurdo." Plaza Carolina, supra.